Citation Nr: 0708618	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  96-00 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a gunshot wounds to the intrinsic 
muscles of left hand.

2.  Entitlement to an initial disability rating in excess of 
10 percent for scars as residuals of gunshot wounds to the 
left shoulder.

3.  Entitlement to an initial disability rating in excess of 
10 percent for scars as residuals of gunshot wounds to the 
left costal area.

4.  Entitlement to an initial disability rating in excess of 
10 percent for scars as residuals of gunshot wounds to the 
left index finger.

5.  Entitlement to an initial disability rating in excess of 
10 percent for scars as residuals of gunshot wounds to the 
left little finger.





REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952 and earned the Combat Infantryman Badge and 
the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

In December 2004, the Board remanded the issues of a 
disability rating in excess of 10 percent for residuals of 
gunshot wound of the intrinsic muscles of left hand and to 
separate, compensable ratings for scars of the torso, left 
shoulder, and left hand.  In an April 2006 rating decision 
(issued in August 2006), VA's Appeals Management Center (AMC) 
granted separate compensable ratings for scars of the left 
shoulder, of the left costal area of the torso, and of the 
left index finger.  Although the AMC decision notes that the 
three scar ratings represent a full grant of benefits, the 
Board does not agree.  

On a claim for an original or an increased disability rating, 
the claimant is presumed to seek the maximum benefit allowed 
by law and regulation, and it follows that such a claim 
remains in controversy where less than the maximum schedular 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(cited in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Because higher initial ratings for the scars are available 
and because the veteran has not withdrawn his appeal, the 
Board will consider entitlement to higher initial ratings for 
the full appeal period.    


FINDINGS OF FACT

1.  Complete ankylosis of the left little finger DIP joint is 
shown.  

2.  All left finger tips can touch the transverse fold of the 
left palm.  

3.  Sensory deficits of the fingers of the left hand are 
shown. 

4.  A painful, superficial scar of the left shoulder is 
shown.

5.  A painful, superficial scar of the left costal area is 
shown.

6.  A painful, superficial scar of the left index finger is 
shown.

7.  A painful, superficial scar of the left little finger is 
shown.

8.  Symptomatic scars of the left middle and ring fingers are 
not shown.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 10 
percent for residuals of a gunshot wound to the intrinsic 
muscles of left hand are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.71, 4.71, Plate III, 4.71a, 
Diagnostic Codes 5223, 5229, 5230 (2006).

2.  The criteria for a separate schedular rating of 10 
percent for sensory deficits of the left fingers are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8516 (2006).

3.  The criteria for an initial rating in excess of 10 
percent for a painful scar of the left shoulder area are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.118, Diagnostic Code 7804 (effective prior to and on 
August 30, 2002).

4.  The criteria for an initial rating in excess of 10 
percent for a painful scar of the left costal area are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.118, Diagnostic Code 7804 (effective prior to and on 
August 30, 2002).

5.  The criteria for an initial rating in excess of 10 
percent for a painful scar of the left index finger are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.118, Diagnostic Code 7804 (effective prior to and on 
August 30, 2002).

6.  The criteria for a separate 10 percent initial rating for 
a painful scar of the left little finger are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7804 (effective prior to and on August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in November 2001 and in January 2005, informing the 
veteran of the evidence needed to substantiate the claims, 
the evidence he was responsible for obtaining, and the 
evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter after the 
initial adverse decision, which normally requires a remand 
for corrective action.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  The Board remanded the case in December 
2004.

In Dingess v. Nicholson, 19 Vet. App. 473, the United States 
Court of Appeals for Veterans Claims (Court) held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In September 2006, the AMC notified the veteran of the 
additional elements set forth in Dingess, supra.  Thus, no 
unfair prejudice to the veteran will result from the Board's 
adjudication. 



Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a) (2006).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2006).  

38 C.F.R. § 4.71 provides that motion of the thumb and 
fingers should be described by appropriate reference to the 
joints (See Plate III) whose movement is limited, with a 
statement as to how near, in centimeters, the tip of the 
thumb can approximate the fingers, or how near the tips of 
the fingers can approximate the median transverse fold of the 
palm.  See 38 C.F.R. § 4.71 (2006).

Diagnostic Code 5309 provides that the intrinsic muscles of 
hand include the thenar eminence; short flexor, opponens, 
abductor, and adductor of thumb; hypothenar eminence; short 
flexor, opponens and abductor of little finger; 4 
lumbricales; 4 dorsal and 3 palmar interossei.  38 C.F.R. 
§ 4.73, Diagnostic Code 5309 (effective prior to and as of 
July 3, 1997).  The note following that diagnostic code 
states that the hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always complicated 
with injuries of bones, tendons, etc.  Diagnostic Code 5309 
provides no specific rating for muscle injury.  Rather, 
injury to the muscles of the hand are rated on any limitation 
of motion found, but at least a minimum rating of 10 percent 
is to be granted in all cases.  

The rating schedule for muscle injuries was revised effective 
July 3, 1997.  While many rating considerations were 
reorganized, little substantive change was made.  The Board 
will therefore consider only the current version of the 
rating schedule.  

The history of the wound reflects that in October 1951, 
grenade fragments lacerated the left index finger, wounded 
the left middle and left ring fingers, and shattered the left 
little finger bones.  A compound comminuted fracture of the 
little finger was shown.  The distal interphalangeal (DIP) 
joint of the little finger was mostly missing.  The wounds 
closed gradually.  The veteran is left hand dominant.  

Two months later, there was an oblique scar of the volar 
(opposite of palmar) surface of the left index finger, no 
visible scar of the left middle finger, a scar over volar 
surface of the left ring finger's proximal interphalangeal 
(PIP) joint, and a semicircular scar over the distal phalanx 
of the left little finger.  The little finger was shortened 
due to complete loss of the DIP joint.  While the PIP joint 
of the little finger had the normal 90 degrees of flexion, 
the remaining bones of the DIP joint were completely 
ankylosed.  The little finger bone fragments had fused in a 
nearly straight line.  

After transfer home to Puerto Rico, there was hypoesthesia of 
the distal two-thirds of the left ring finger with a partial 
flexion contracture of the metatarsal phalangeal (MTP) joint 
and slight hyperextension of the left ring finger DIP joint.  
There was a well healed scar over the end of the left little 
finger and about an inch shortening of the finger.  All other 
MTP joints were normal.  Left hand sensation was normal, but 
the left hand was weakened by the injuries.  Circulation was 
reportedly normal.  

At an April 1953 VA examination, the examiner found only 
sensory deficit in the left index finger with some limitation 
of motion of the finger joints, but otherwise normal hand 
strength.  Later examination noted that although the left 
little finger was shortened to a stub, the fingernail was 
present.  X-rays showed traumatic amputation of a portion of 
the distal phalanx.  

A March 1971 VA examination report reflects that all the 
fingers of the left hand could touch the left thumb.  X-rays 
showed numerous tiny retained foreign bodies in the left 
index finger.  A January 1977 VA examination report confirmed 
no range of motion of the left little DIP joint.  This report 
also notes that the left third finger was shortened, but had 
excellent range of motion.  

In February 1995, the veteran reported worsening symptoms.  

During a May 1995 VA hand and thumb examination, the examiner 
found the left little finger 2-1/2 inches long and the right 
little finger 4-1/2 inches long.  This length discrepancy is 
twice that of any other report.  The left index, middle, and 
ring fingers lacked 2 inches of touching the transverse fold 
of the palm (a disability not shown before or after the 
examination).  Left hand grasp strength was severely weakened 
(3/5 strength) and left hand intrinsic muscles were 
atrophied.  Sensation in the left hand was diminished to both 
smooth and pinprick stimuli.  The diagnosis was posttraumatic 
bony deformity of the left hand with metallic foreign bodies.  
The examiner felt that the veteran had not lost complete use 
of the left hand.  

A May 1995 VA muscle examination report notes the same 
information as above, but also notes that there was no 
adhesion or tendon damage of the left hand.  The diagnoses 
included residual gunshot wounds to left hand intrinsic 
muscles, healed, with residual scars, healed.

At an August 2001 VA hand examination, the veteran reported 
that left hand pain was severe and he had moderate pain on 
the palmar and dorsal aspects of the hand on rainy days.  The 
examiner found the left little finger shorter than the right 
by one-half inch.  The left thumb tip could oppose all 
fingers tips of the left hand and each finger tip could touch 
the median transverse fold of the palm.  Left grip strength 
was only 3.5/5 with atrophy of the hypothenar muscles.  The 
diagnoses were residual gunshot wound to the intrinsic 
muscles of the left hand and irregularity with deformity 
involving the DIP joint of the little finger related to 
previous traumatic event, with tiny radio-opaque metallic 
foreign bodies embedded in the soft tissues of the distal 
little finger and around the soft tissues of the dorsum and 
phalanx of the index finger, by X-ray.

At a contemporaneous VA muscle examination, the veteran 
stated that he did not use the left hand.  

During a February 2004 VA joints examination, the veteran 
complained of moderate to severe left hand pain.  Lifting 
objects and throwing rocks caused pain.  The veteran 
indicated that he had several flare-ups of hand pain, which 
functionally impaired him, especially on cold and rainy days.  
He denied any dislocation or recurrent subluxation.  There 
was objective evidence of painful motion of all movements of 
the left hand, but no objective evidence of edema, effusion, 
instability, redness, heat, or abnormal movement.  There was 
weakness of all muscles of the left hand, with muscle 
strength graded at 4/5.  The left hand was tender to 
palpation.  The left thumb could oppose all the left finger 
tips and all left finger tips could touch the median 
transverse fold of the palm.  No ape hand or griffin claw 
deformity was noted.  The fingers opened, closed, and spread 
normally.  No trophic (pertaining to nutrition) disturbance 
was found.  The veteran had pain on repetitive use.  The 
diagnosis was gunshot wound to the left hand.

A February 2004 VA muscle examination report adds that the 
veteran could not lift objects more than 5 to 6 pounds or 
play baseball.  The left little finger was one inch shorter 
than the right.  On the dorsum of the tip of the little 
finger, and the distal phalanx of the ring finger, there were 
fading, well-healed scars, measuring 2 centimeters by 1 
millimeters.  Left hand grip strength was 3.5/5.  Muscles of 
the left hand could move independently with limitation of 
motion due to pain and easy fatigability or weakness.  
Repetitive use caused pain, fatigue, weakness, and lack of 
endurance.  

A May 2005 VA hand examination report reflects diminished 
dexterity of the left hand and about 3/5 strength in that 
hand.  Numbness was reported.  A May 2005 VA scars 
examination report attributes limited function and dexterity 
of the fingers of the left hand to the scars.  

Injury to Muscle Group IX (for gunshot wounds of the fingers 
of the left hand with retained foreign bodies) has been rated 
10 percent disabling for the entire appeal period under 
Diagnostic Code 5309.  This muscle group must be rated on any 
limitation of motion found, rather than by the normal method 
of evaluating muscle injuries set forth at 38 U.S.C.A. §§  
4.55, 4.56.  The Board therefore turns to 38 C.F.R. § 4.71a 
for ratings for limitation of motion.  

The examination reports discussed above indicate complete 
ankylosis of the left little finger DIP joint in a favorable 
angle, a partial amputation of the left little finger, and 
painful scars of the left index and left little fingers, no 
other impairment is currently shown, although contractures 
and/or hyperextension of the left finger joints were shown in 
the 1950s.  

Under Diagnostic Code 5227, ankylosis, at favorable or 
unfavorable angle, warrants a zero percent rating.  Under 
Diagnostic Code 5230, limitation of motion of the ring or 
little finger warrants a zero percent rating.  

The traumatic amputation of the DIP joint area of the left 
little finger shortened it by at least one-inch.  Under 
Diagnostic Code 5156, a 10 percent rating is warranted where 
the amputation occurred at the PIP joint or proximal thereto.  
In this case, the amputation occurred distal to the PIP 
joint, which means that the criteria for a 10 percent rating 
are not more nearly approximated.  38 C.F.R. § 4.71a, 
Diagnostic Code 5156.

The May 1995 VA examination report indicates that the left 
finger tips lacked 2-inches from touching the transverse fold 
of the palm.  This is very significant limitation of motion 
and would warrant 10 percent ratings under Diagnostic Code 
5229 for the index finger and for the long finger.  However, 
this limitation of motion was not seen again, as the August 
2001 and later reports note that the left finger tips all 
touched the transverse fold.  Overall, the most significant 
manifestation of the injury to Muscle Group IX is left hand 
weakness with pain on use.  The criteria for separate 
compensable ratings for limitation of motion, ankylosis, or 
amputation of the left fingers are not more nearly 
approximated and the minimum 10 percent rating offered under 
Diagnostic Code 5209 is therefore the correct rating for 
Muscle Group IX. 

Because diminished sensation in the left fingers does not 
affect the same function as the muscle injury, a separate 
rating is not prohibited by 38 C.F.R. § 4.14.  The Board must 
therefore consider a rating for sensory nerve impairment.

When, as here, the nerve impairment is wholly sensory, the 
rating should be for the mild or at most the moderate degree.  
38 C.F.R. § 4.124a.  Under Diagnostic Code 8516, mild 
incomplete paralysis of the ulnar nerve, which serves the 
wrist, hand, fingers, and thumb, warrants a 10 percent rating 
for either the major or minor side.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516.  The Board will grant a separate 10 
percent rating for sensory deficits of the left fingers.  

The rule against pyramiding is not violated, as any sensory 
deficit is separate and distinct from manifestations rated 
elsewhere.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14).  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against a rating greater than 
10 percent for injury to Muscle Group IX.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).  However, the evidence favors a 
separate 10 percent rating for mild incomplete paralysis of 
the fingers of the left hand, as manifested by sensory 
deficits.  The claim for an increased rating for injury to 
Muscle Group IX is therefore denied, but a separate 10 
percent rating for mild incomplete paralysis of the fingers 
of the left hand, as manifested by sensory deficits, is 
granted.  

Rating the Scars

In December 2004, the Board remanded the case for 
consideration of separate compensable ratings for gunshot 
wound scars of the torso, left shoulder, and left hand.  In a 
rating decision issued in August 2006, the AMC granted a 10 
percent rating for a tender scar of the left shoulder, a 10 
percent rating for a tender scar of the left costal area, and 
a 10 percent rating for a tender scar of the left index 
finger, each effective from February 15, 1995, and each under 
Diagnostic Code 7804.  

Where the appeal stems from an initial grant of service 
connection, the veteran need not show an increase in 
disability in order to prevail.  Rather, the veteran need 
show only that the initial rating was incorrect.  The Board 
will therefore consider the propriety of the initial scar 
ratings from the initial effective date forward rather than 
treating the claim as one for an increased rating.  
Fenderson, at 126-7.  

During the appeal period, revisions were made to the rating 
schedule for rating skin scars.  The Board will discuss both 
versions of the rating schedule.  

Under the prior provisions of Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars that are 
tender and painful on objective demonstration. See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (effective prior to August 30, 
2002).  Under the revised rating schedule, the provisions of 
Diagnostic Code 7804 do not change substantively.  A 
superficial scar that is painful on examination warrants a 10 
percent rating.  No higher rating is available for a 
superficial, painful scar of this type.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (effective August 30, 2002).  

The May 2005 VA scars examiner noted, "Scars are painful 
upon examination [,] all of them."  That examiner also noted 
that the scars were well healed, superficial, and non-
adherent.  

The left shoulder scar is a 10 centimeters by 0.5 centimeter 
scar over the anterior left deltoid area.  The examiner 
stated, "Such a scar is linear and is cosmetically 
disfiguring."  The examiner also reported that the painful 
left shoulder scar did not limit the motion of the left 
shoulder.  Although limitation of motion of that shoulder was 
attributed to pain, the pain that limited shoulder motion was 
attributed to severe acromioclavicular joint arthritis.  

Because a 10 percent rating is the only rating authorized for 
a painful superficial scar under Diagnostic Code 7804, there 
is no need for further analysis of the 10 percent rating 
assigned.  Under Diagnostic Code 7805, a scar may be rated 
based on limited function of an affected part, but in this 
case, any shoulder impairment is attributed to arthritis, 
rather than the scar.  

Revised Diagnostic Code 7802 offers a 10 percent rating for 
scars other than of the head, face, or neck that are 
superficial and do not limit motion if the scar covers an 
area of 144 square inches or more.  However, because a 10 
percent rating has already been assigned under Diagnostic 
Code 7804, this provision would not provide a greater rating 
for the left shoulder scar.   
	
After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for an 
initial rating higher than 10 percent for a painful scar of 
the left shoulder.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  

Turning the left torso scar, it was described as a 9 
centimeters by 1 centimeter scar in the left costal area.  
The painful left costal scar did not cause any functional 
limitation.  As noted above, the 10 percent rating is the 
only rating offered for a painful, superficial scar under 
Diagnostic Code 7804.  Therefore, the evidence needs no 
further analysis.  After considering all the evidence of 
record, the Board finds that the preponderance of it is 
against the claim for an initial rating higher than 10 
percent for a painful scar of the left costal area.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  Id.  

Turning to the scars of the left fingers, there is a 2 
centimeters by 1 millimeter scar over the left little finger 
tip and a 1 centimeter by 1 millimeter scar on the left index 
finger.  The examiner carefully noted limited function of the 
left hand due to the scars and noted that the scars limited 
hand dexterity.  The finger scars were painful on 
examination.  No scar of the left middle or left ring finger 
was mentioned.  

The AMC assigned a 10 percent rating for the left index 
finger scar, but assigned no rating for the left little 
finger scar.  Under Diagnostic Code 7802, ratings are 
assigned on the basis of the total scar area.  Under 
Diagnostic Code 7802, scars of one extremity are simply 
lumped together and a single rating is assigned.  Therefore, 
under Diagnostic Code 7802, the two finger scars would not 
warrant two separate ratings even if the criteria of a 
compensable rating were met.  

However, under Diagnostic Code 7804, any painful, superficial 
scar warrants a 10 percent rating.  Moreover, Note (2) 
following Diagnostic Code 7804, states "a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation."  38 C.F.R. § 4.118, Diagnostic Code 
7804, Note (2) (2006).  Applying Note (2) to these facts, a 
separate 10 percent rating is clearly warranted for the 
painful scar over the dorsum of the left little finger.  

Although the recent examiner attributed limited dexterity of 
the hand and fingers to the scars, ratings for any limitation 
of motion shown have already been discussed.  Previously 
noted scars of the left middle and ring fingers are not shown 
to be symptomatic in any way and therefore do not warrant 
separate compensable ratings.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for an 
initial rating higher than 10 percent for a painful scar of 
the left index finger.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); Gilbert, supra.  However, the evidence favors a 
separate 10 percent rating for the painful scar of the left 
little finger tip under Diagnostic Code 7804.  

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. 119.  But there is no 
evidence that the veteran's disabilities have been 
persistently more severe than the extent of disability 
contemplated under the assigned 10 percent ratings at any 
time during the pendency of the appealed issues.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's disabilities at issue have 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for residuals of 
a gunshot wound to the intrinsic muscles of the left hand is 
denied.

A separate 10 percent schedular rating for sensory deficits 
of the fingers of the left hand is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  

An initial rating greater than 10 percent for a painful 
superficial scar of the left shoulder is denied.  

An initial rating greater than 10 percent for a painful 
superficial scar of the left costal area is denied.  

An initial rating greater than 10 percent for a painful 
superficial scar of the left index finger is denied.  

A separate 10 percent rating for a painful superficial scar 
of the left little finger is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


